The opinion of the court was delivered by
Garretson, J.
This is a writ of error to the Supreme Court, and the case in that court is reported ante p. 7, the *627finding of the judge, who tried the cause without a jury, being there set out at length.
The judge, sitting as a jury, found as a fact that the broker who procured for the plaintiff the policy in suit had the authority of the plaintiff to do so, and had, with the knowledge of the plaintiff, replaced other insurance with this policy. These facts established the plaintiff’s right to recover, and the finding of questions of fact not being reviewable by the court on writ of error, the judgment below should be affirmed.
For affirmance — The Chancellor, Van Syckel, Garrison, Fort, Garretson, Hendrickson, Pitney, Bogert, Krueger, Adams, Vredenburgh, Vroom. 12.
For reversal — Hone.